WRIGHT, C. J.
The testimony sufficiently shows that the lots were purchased by the husband, that he paid the purchase money, and had them conveyed to his wife. It is further shown, however, that the conveyance was thus made at the instance and request of complainant to place them beyond legal process, if he should be prosecuted upon a certain demand, which he regarded as unjust.
The maxim, in pari delicto melior est conditio possidentis et dependentes, is to be resjiected, and when applied is fatal to complainant’s case. A conveyance made, or procured to be made, to defraud creditors, will not be set aside at the instance of the parties to it, or the one procuring it, but equity leaves the parties to their remedy at law, and will not interfere in favor of either. Equity will not enforce a reconveyance, nor enforce a secret trust in favor of the grantor or his heirs. The rule is well settled. 1 Story Eq. Jur. 61; 1 Am. Lead. C. 76, and cases cited.
Decree reversed.